DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
Withdrawn Rejections:
Applicant's amendments and arguments filed on 08/01/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

 
The application is examined in view of compound of formula (A) as specific compound of formula 1. Claims 20-25 read on the elected species and are under examination.

Claims 20-25 are pending and under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rabenhorst et al. (US20080008660) as evidenced by NIH (“Mind your mouth”, July 2010).

Determination of the scope and content of the prior art
(MPEP 2141.01)
Rabenhorst et al. teaches a method for controlling and or preventing bad breath comprising  contacting a composition in the form of mouthwash, mouth rinse or sucking tablet and chewing gum comprising a compound of formula I into oral cavity and one of compound of formula I is 2-(benzoylamino)-benzoic acid at 0.0025% (compound 27 in claim 11) which is compound of formula (A) with water, ethanol, glycerol as solvent (page 13, [0083]; page 17, [0128-0129]; claims 1, 9, 11, 15-16, 19, 21). The pH of the composition is preferred in the range of 6.5 to 8.0 (page 12, [0080]). 
NIH teaches bad breath resulting from gum disease such as gingivitis and periodontitis (both are gum inflammatory disease), therefore, many individuals with bad breath are individual with gum inflammatory disease.


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Rabenhorst et al.  is that Rabenhorst et al. is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Rabenhorst et al. teaches a method for controlling and or preventing bad breath comprising contacting a composition in the form of mouthwash, mouth rinse or sucking tablet and chewing gum comprising a compound of formula I into oral cavity and one of compound of formula I is 2-(benzoylamino)-benzoic acid at 0.0025% (compound 27 in claim 11) which is compound of formula (A) with water, ethanol, glycerol as solvent. When the composition in the form of mouthwash, mouth rinse or sucking tablet and chewing gum is administered in the mouth of individual, this procedure results in altering bacterial composition of an oral biofilm.
Regarding the individual suffering from inflammatory condition of gums, as evidenced by NIH that bad breath resulting from gum disease such as gingivitis and periodontitis (both are gum inflammatory disease), therefore, many individuals with bad breath are individual with gum inflammatory disease. The individual being treated with bad breath is individual with gum inflammatory disease. Alternatively, since individual with inflammatory disease, they have bad breath, therefore, one of ordinary skill in the art would have been motivated to treat those individuals with bad breath resulting from their gum inflammatory disease.
Regrading the limitation of “one or more compound of formula I are dissolved in the carrier”, since 2-(benzoylamino)-benzoic acid has carboxylic acid group being neutralized at pH 6.5 to 8.0, at such small amount (0.0025%), the 2-(benzoylamino)-benzoic acid salt is expected to be dissolved in aqueous carrier. Since Prior art teaches the same 2-(benzoylamino)-benzoic acid (compound of formula I), this same compound is expected to have the same properties such as dissolved in aqueous carrier.

Rabenhorst et al. is silent about “increasing a proportion of one or more bacterial in an individual’s oral cavity” and “increasing the proportion of the one or more bacteria in the oral cavity wherein the one or more bacteria are chosen from Neisseria, Rothia, Corynebacterium and Streptococcus”, which is regarded as results of prior art procedure. In summary, although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being applied the same composition by the same mode of administration in the same amount in both the instant claims and the prior art reference, and since oral film and those bacteria are known to exist in oral cavity, the application of same oral antibacterial composition would result in “increasing a proportion of one or more bacterial in an individual’s oral cavity” and “increasing the proportion of the one or more bacteria in the oral cavity wherein the one or more bacteria are chosen from Neisseria, Rothia, Corynebacterium and Streptococcus”. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, Rabenhorst et al.  teaches, either expressly or inherently implied, each and every limitation of the instant claims. it remains the Examiner's position that the instantly claimed method is obvious.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
 Applicants argue that the inventors of the instant case discovered that the compounds of Formula 1 reduce the number of detrimental microorganisms and surprisingly increase the number of health-promoting bacteria in oral biofilms (present in an oral cavity). The specification explains, "such a selective suppression was not expected to be possible in a complex biofilm." Specification, p. 6, lines 12-13. In contrast, treatment with thymol (known for its antibacterial properties) did not have the same effect on complex biofilms, i.e., it did not increase the number of health-promoting bacteria. Thymol is a well-known broad- spectrum antimicrobial phenolic compound. The inventors investigated the impact of thymol on complex biofilms at concentrations higher than used in typical mouth washes yet found no significant impact on health-promoting bacteria. The rejection should be withdrawn because there was no reasonable expectation of successfully increasing a number of health-promoting bacterial in an oral cavity using the claimed compounds of Formula 1. A finding of obviousness requires a "reasonable expectation of success." The Supreme Court has explained that a person of ordinary skill in the art must have had a reason to carry out what is claimed and also must have had a reasonable expectation of success in deriving the invention. See KSR Int'/ v. Teleflex Inc., 550 U.S. 398,418 (2007).
In response to this argument; This is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.” the compounds of Formula 1 reduce the number of detrimental microorganisms and surprisingly increase the number of health-promoting bacteria in oral biofilms”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicants claim differently from what applicants argued. The limitation of “increasing a proportion of one or more bacterial in an individual’s oral cavity” and “increasing the proportion of the one or more bacteria in the oral cavity wherein the one or more bacteria are chosen from Neisseria, Rothia, Corynebacterium and Streptococcus” have been fully addressed in the above 103 rejection, and this limitation is still met when one or more bacteria are chosen from Neisseria, Rothia, Corynebacterium and Streptococcus are being reduced less than other bacterial being reduced, but the proportion of one or more bacterial in an individual’s oral cavity is increased. Therefore, the 103 rejection is still proper.

Applicants argue that At the time of the invention, one would not reasonably expect the compounds of Formula 1 to increase the proportion of health-promoting bacteria in an oral cavity, especially in view of the teachings in the art. The specification explains that the antibacterial activity of a compound against bacterial species grown in monoculture is not predictive of the compound's influence on the same bacterial species in a complex biofilm. See, e.g., Specification, p. 6, lines 9-18 (in particular, stating that "such a selective suppression was not expected to be possible in a complex biofilm"). Along these lines, the Courts have noted, "[a]lthough there is a vast amount of knowledge about general relationships in the chemical arts, chemistry is still largely empirical, and there is often great difficulty in predicting precisely how a given compound will behave." In re Dillon, 919 F.2d 688 (Fed. Cir. 1990) (underlining added) citing In re Carleton, 599 F.2d 1021, 1026 (CCPA 1979). Applicants argue that Testing results using thymol illustrates what one might predict or expect with antimicrobial compounds, to the extent one could predict results in a complex biofilm. Thymol is a well-known broad-spectrum antimicrobial phenolic compound, which is commonly used in mouth washes, etc. For example, thymol is included in Listerine®.1 The inventors investigated the impact of thymol on complex biofilms at concentrations higher than used in typical mouth washes (like Listerine®) and found it exhibited no significant impact on health-promoting bacteria in biofilms. See, e.g., Specification, p. 6,
lines 14-18. Details of the testing and statistical analysis are presented in Example 1 of
the specification. Contrary to the findings with thymol, treatment with compositions according to the instant case resulted in statistically significant increase in the number of health promoting bacteria (e.g., genera such as Neisseria, Rothia and Corynebacterium). The specification summarizes the results of the testing by reporting that biofilms treated with the compounds of Formula 1 "were found to be significantly different to the negative control in the pairwise comparisons (P = 0.006), whilst thymol - even though it was used at a higher concentration - showed no significant differences." The results are graphically shown in Figure 4. Figure 4 shows the relative abundance of genera in control treatment groups (left column) and treatment groups treated with the
composition according to the invention (right column). In view of the above, one could not have predicted how the claimed compounds would influence a complex biofilm at the time of the invention; and certainly, would not have expected them to successfully increase the number of health-promoting bacterial. Although absolute predictability is not required to find obviousness, "at least some degree of predictability is required." MPEP § 2143.02(11). On the other hand, to extent any predictability existed, one would expect the opposite of what is claimed, especially in view of the findings relating to thymol and the teachings of Rabenhorst. Thus, at the time of the invention, there was no reasonable expectation of successfully increases the abundance of health-promoting bacteria in an oral cavity and therefore, the rejection should be withdrawn.
	In response to this argument: This is not persuasive. Applicants failed to compare with closest prior art teaching 2-(benzoylamino)-benzoic acid at 0.0025% (compound 27 in claim 11) which is compound of formula (A) in the composition of mouth wash for treating bad breath, the compassion of Thymol can not be used to prove that 2-(benzoylamino)-benzoic acid at 0.0025% (compound 27 in claim 11) which is compound of formula (A) in the composition of mouthwash is unpredictable. Furthermore, as discussed in the above response to argument, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.” the compounds of Formula 1 reduce the number of detrimental microorganisms and surprisingly increase the number of health-promoting bacteria in oral biofilms”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the 103 rejection is still proper.

Applicants argue that Finally, with respect to claims 21 and 25, Rabenhorst explains that its compounds "are capable of reducing and/or preventing the growth of ... Neisseria." See Rabenhorst, para. [0075]. This is the opposite of claims 21 and 25, which refer to increasing the proportion of Neisseria. Therefore, the inventors' findings with respect to Neisseria are particularly surprising and contrary to the teachings of the art.
In response to this argument: This is not persuasive. as discussed in the above response to argument, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.” the compounds of Formula 1 reduce the number of detrimental microorganisms and surprisingly increase the number of health-promoting bacteria in oral biofilms”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicants claim differently from what applicants argued. The limitation of “increasing a proportion of one or more bacterial in an individual’s oral cavity” and “increasing the proportion of the one or more bacteria in the oral cavity wherein the one or more bacteria are chosen from Neisseria, Rothia, Corynebacterium and Streptococcus” have been fully addressed in the above 103 rejection, and this limitation is still met when one or more bacteria are chosen from Neisseria, Rothia, Corynebacterium and Streptococcus are being reduced less than other bacterial being reduced, but the proportion of one or more bacterial in an individual’s oral cavity is increased. Therefore, the 103 rejection is still proper. Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8203016 in view of Rabenhorst et al. (US20080008660) evidenced by NIH (“Mind your mouth”, July 2010). The reference patent teaches compound of formula I, in view of Rabenhorst et al. teaching compound of formula I in oral hygiene composition for reducing bad mouth smell, as evidenced by NIH, according to the same rational as the above 103 rejections, “increasing a proportion of one or more bacterial in an individual’s oral cavity” and “increasing the proportion of the one or more bacteria in the oral cavity wherein the one or more bacteria are chosen from Neisseria, Rothia, Corynebacterium and Streptococcus” are regarded as results of prior art procedure. In summary, although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being applied the same composition by the same mode of administration in the same amount in both the instant claims and the prior art reference, and since oral film and those bacteria are known to exist in oral cavity, the application of same oral antibacterial composition would result in “increasing a proportion of one or more bacterial in an individual’s oral cavity” and “increasing the proportion of the one or more bacteria in the oral cavity wherein the one or more bacteria are chosen from Neisseria, Rothia, Corynebacterium and Streptococcus”. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, Rabenhorst et al.  teaches, either expressly or inherently implied, each and every limitation of the instant claims. it remains the Examiner's position that the instantly claimed method is obvious.

Response to Argument:
Applicants argue that The rejection should be withdrawn because US 8,203,016 does mention or suggest a method for increasing a proportion of good bacteria in an oral cavity. Furthermore, claims 1-4 of US 8,203,016 are directed to compounds, not methods of using the compounds. The methods of US 8,203,016 relate to P-induced release of histamine from mast cells (not to influencing bacterial growth). See Abstract.
In response to this argument: This is not persuasive. The ODP rejection is based on U.S. Patent No. 8203016 in view of Rabenhorst et al. (US20080008660) evidenced by NIH (“Mind your mouth”, July 2010), instead on U.S. Patent No. 8203016 alone. Thus, the ODP rejection is still proper.
 Applicants argue that The Examiner issued a Requirement for Restriction, finding that the methods of inducing the release of histamine from mast cells to be patentably distinct from the compounds. The Requirement for Restriction was not withdrawn at allowance.
In response to this argument: Applicant’s instant application is not divisional application of US 8,203,016, thus, the ODP rejection is still proper.

Applicants argue that US 8,203,016 only mentions the possibility of reducing bacteria (the opposite of what is claimed), by indicating that its compounds can be combined with "further antibacterial or antimycotic active substances." See col. 13, lines 5-8. Accordingly, the rejection should be withdrawn.
In response to this argument; This is not persuasive. As discussed in the above ODP rejection, the ODP rejection is based on U.S. Patent No. 8203016 in view of Rabenhorst et al. (US20080008660) evidenced by NIH (“Mind your mouth”, July 2010), and “increasing a proportion of one or more bacterial in an individual’s oral cavity” and “increasing the proportion of the one or more bacteria in the oral cavity wherein the one or more bacteria are chosen from Neisseria, Rothia, Corynebacterium and Streptococcus” are regarded as results of prior art procedure. Therefore, the ODP rejection is still proper.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613